PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D 891,268
Issue Date: July 28, 2020
Application No. 29/662,731
Filed: September 7, 2018
Attorney Docket No.  182200
:
:
:                        ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.182, filed July 13, 2021, requesting issuance 
of a duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The petition contains information that is not of record for this patented application.  The patent number provided on the petition 8,923,447 does not identify with the above-identified application.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS

			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions


Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 


/KIMBERLY A INABINET/Paralegal Specialist, OPET